United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS           December 16, 2003
                       For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                           No. 03-30051



                       RAY WORTHY; ET AL.,

                                                     Plaintiffs,


                           RAY WORTHY,

                                              Plaintiff–Appellant,


                              VERSUS


        NEW ORLEANS EMPLOYERS INTERNATIONAL LONGSHOREMEN'S
              ASSOCIATION, AFL-CIO, PENSION, WELFARE,
      VACATION AND HOLIDAY FUNDS; RICHARD TEISSIER, Trustee;
    C.G. MILLER, Trustee; WIN NIEMAND, Trustee; SID HOTARD,
     Trustee; MAX SANDERS, Trustee; JAMES CAMPBELL, Trustee;
    JAMES MCCLELAND, Trustee; LLOYD IRVIN; DWAYNE BOUDREAUX,
 Trustee; MARK ELLIS, Trustee; THOMAS R. DANIEL, Administrator,


                                             Defendants–Appellees.



          Appeal from the United States District Court
              For the Eastern District of Louisiana
                            01-CV-3750




Before DAVIS, WIENER, and STEWART, Circuit Judges,

PER CURIAM:*


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
     In this declaratory judgment action, plaintiff Ray Worthy

sought a determination that the plan administrator for three

employee benefit plans erred in interpreting plan language to

disqualify him for certain fringe benefits because he was no longer

a paid employee of Local Union 854 (Local 854).    The district court

granted summary judgment to the defendants and rejected Worthy’s

arguments.   We agree with the district court’s conclusion that the

plan administrator correctly interpreted the plan and affirm the

district court judgment.

     The Plan takes contributions and gives benefit credit “for

each . . . hour for which an Employee is paid, or entitled to

payment, for the performance of . . . duties for the Employer.”

     Worthy worked as president of Local 854, between May 1998 and

July 2001 without pay.     As president, and thus employee of Local

854, he was eligible for benefits under the Plan and was eligible

for payment from his employer, the Union.         Nevertheless, in a

letter to the Local 854, he waived that payment, essentially

negating his legal entitlement to the salary:

     I Ray A. Worthy, President, because of financial
     conditions of the Local, hereby waive all monies given to
     me by the Local (Salary) with the exception of
     pension/welfare, vacation/holiday benefits. I authorize
     the Local to pay my benefits and all salary is given back
     to the Local until revoked by me. In the event the Local
     conditions improve/merger and/or sell of [sic] building,
     all monies will be paid at that time.      I reserve the
     right to forfeit or collect on back pay.



the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  2
Worthy never sought to collect the back pay he forfeited.

     The Board, as plan administrator, determined that Worthy could

not receive credit for the years he volunteered his services

because he was not legally entitled to payment.    For this reason,

the Plan refused to accept contributions made to the fund by Local

854 on Worthy’s behalf.

     The district court properly considered: “(1) whether the

administrator has given the plan a uniform construction, (2)

whether the interpretation is consistent with a fair reading of the

plan, and (3) any unanticipated costs resulting from different

interpretations of the plan,” Wildbur v. ARCO Chemical Co., 974

F.2d 631, 638 (5th Cir. 1992), as required by Wildbur.     We agree

with the district court that Worthy was not “legally entitled to

payment” as the plan requires, and that the Board’s interpretation

was correct.     Judgment for defendants was therefore appropriate.

     AFFIRMED.




                                   3